COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-405-CV
 
ARTURO
GUERRA, SR., INDIVIDUALLY,                                APPELLANTS
MARGARITA MUNIZ,
INDIVIDUALLY,
MISTY R. GUERRA,
INDIVIDUALLY, AND
EACH AS AUTHORIZED
REPRESENTATIVES
OF THE ESTATE OF ARTURO
GUERRA, JR., 
DECEASED
 
                                                   V.
 
TRUMAN
DEWESS, AH, L.L.C., GENERAL                                APPELLEES
PARTNER OF AGGREGATE
HAULERS I, L.P.
D/B/A AGGREGATE HAULERS,
RUMCO, INC.
AND 4‑B TRUCKING,
INC.
 
                                               ----------
               FROM
THE 271ST DISTRICT COURT OF WISE COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------




We have considered appellants= AWithdrawal
Of Notice Of Appeal,@ which we treat as a motion to
dismiss this appeal.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Appellants shall pay all costs of this appeal,
for which let execution issue.
 
PER
CURIAM
 
 
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: December 29,
2005




[1]See Tex. R. App. P. 47.4.